Citation Nr: 0729917	
Decision Date: 09/21/07    Archive Date: 10/01/07

DOCKET NO.  04-12 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased disability rating for 
chondromalacia of the right knee, currently rated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Gregory D. Keenum, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from June 1978 to October 
1986.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a February 2003 rating decision by the 
Nashville, Tennessee Regional Office (RO) of the United 
States Department of Veterans Affairs (VA).  In that 
decision, the RO increased the disability rating for 
chondromalacia of the right knee from 0 percent to 10 
percent.  The veteran is seeking a rating higher than 10 
percent.


FINDING OF FACT

The veteran's right knee chondromalacia is manifested by 
limitation of flexion to 90 degrees, and additional 
functional impairment due to pain, with pain from 30 degrees 
of flexion, and due to weakness and fatigability.


CONCLUSION OF LAW

The veteran's right knee chondromalacia produces impairment 
that is most consistent with a disability rating of 20 
percent, but no higher.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. Part 4, §§ 4.7, 4.10, 4.40, 4.45, 4.71a, 
Diagnostic Code 5260 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Rating for Right Knee Disability

The veteran claims that the severity of his service-connected 
right knee disability warrants a higher disability rating.  
Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  When 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

The veteran's service-connected right knee chondromalacia has 
been rated by the RO under the provisions of 38 C.F.R. 
§ 4.71a, Diagnostic Code 5260.  Under that code, limitation 
of flexion of the leg at the knee is rated at 0 percent if 
flexion is limited to 60 degrees, 10 percent if limited to 45 
degrees, 20 percent if limited to 30 degrees, and 30 percent 
if limited to 15 degrees.  The rating schedule also provides 
for compensable ratings for recurrent subluxation or lateral 
instability of the knee.  38 C.F.R. § 4.71a, Diagnostic Code 
5257.

The veteran sustained injury of his right knee in a motor 
vehicle accident in service in 1979.  He had pain and giving 
way in that knee after the injury.  A treating practitioner 
listed an impression of chondromalacia.  The veteran filed a 
claim for service connection for a right knee disability in 
1989.  The RO granted service connection, and assigned a 
disability rating of 0 percent.

In 2001, the veteran reported episodes of pain and locking in 
his right knee, and requested an increased rating.  The 
veteran is employed as a federal police officer at a VA 
Medical Center.  In July 2002, magnetic resonance imaging 
(MRI) of the veteran's right knee showed a nondisplaced 
peripheral tear of the posterior horn at the medial meniscus, 
and bone contusion to the posterior aspect of the lateral 
femoral condyle.  In November 2002, the veteran underwent 
arthroscopic surgery on the right knee.  In that surgery, no 
meniscal tear or other meniscal pathology was seen.  A small 
synovial flap was debrided.

On VA medical examination in February 2003, the veteran 
reported having constant pain and tenderness in his right 
knee, with increased pain with flexion of the knee beyond 90 
degrees.  He indicated that he had not had locking in the 
knee since the 2002 surgery.  In a February 2003 rating 
decision, the RO increased the rating for the right knee 
disability to 10 percent.  On VA examination in November 
2003, the veteran reported that he took daily medication for 
right knee pain, and that he wore a knee brace at all times.  
He reported having flare-ups of more severe pain about once a 
month.  The range of motion of the knee was from 0 to 100 
degrees, with pain on flexion.  There was no evidence of 
instability of the knee on examination.

Records of VA outpatient medical treatment reflect ongoing 
symptoms in the right knee.  In 2004 and 2005, the veteran 
reported episodes of the knee giving way.  In July 2006, the 
veteran had a private orthopedic evaluation of his right 
knee.  The veteran reported daily pain that was worse with 
walking.  On examination, there was patellofemoral 
crepitance.  There was no evidence of instability.  An MRI 
showed abnormality of the medial meniscus, but no definite 
tear.

In July 2006, the veteran had a travel board hearing before 
the undersigned Acting Veterans Law Judge.  The veteran 
reported that his right knee sometimes gave out on him.  He 
noted that he wore heavy gear in his work as a police 
officer, and that his right knee felt weak.  He stated that 
at work he sometimes had to shift his weight onto his left 
knee, and sometimes had to sit down for a period because of 
pain and weakness in his right knee.  He indicated that, 
because of his right knee disability, he did not feel that he 
could run, even though running was sometimes necessary in his 
work duties.  He related that the right knee problems had 
worsened over time.

On VA examination in March 2007, the veteran indicated that 
he wore a brace on his right knee at all times, and took 
daily medication for pain in that knee.  He reported that his 
right knee symptoms limited his capacity for standing to 
between one and three hours, and for walking to between a 
quarter mile and a mile.  He stated that his knee became weak 
and painful and gave out when he stood for more than an hour.  
He indicated that he had flare-ups of worse symptoms one or 
two times per week.  He did not relate having giving way or 
instability of the right knee.  The examining physician noted 
that the veteran's gait had poor propulsion.  The range of 
motion of the right knee was from 0 to 90 degrees, with pain 
beginning at 30 degrees.  The examiner commented that the 
veteran had some functional loss due to pain, fatigability, 
and weakness, and found that the right knee pain had 
significant effects on the veteran's occupational activities.

On the 2007 examination, the veteran's right knee had flexion 
to 90 degrees, but pain on motion began at 30 degrees.  The 
evidence indicates that the knee has pain, weakness, and 
fatigability that produces overall functional impairment that 
is considerably greater than the limitation of motion alone.  
The Board finds that the total functional impairment of the 
knee reasonably warrants a 20 percent rating.  

Instability and giving way of the knee has been reported on 
some occasions and denied on others.  There is not 
sufficiently consistent evidence of instability to consider 
instability in evaluating the knee disability.  Overall, the 
knee has not been shown to have impairment that warrants a 
rating higher than 20 percent. 

In order to accord justice in an exceptional case, where the 
standards of the rating schedule are found to be inadequate 
to evaluate a disability, the RO is authorized to refer the 
case to the VA Chief Benefits Director, or the Director of 
the VA Compensation and Pension Service, for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2007).  
The governing criteria for such an award is a finding that 
the case presents such an exceptional or unusual disability 
picture, with such related factors as marked interference 
with employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
standards.

The veteran has not required frequent hospitalizations for 
his right knee disability.  The impairment of that knee has 
been found to have effects on his employment, but those 
effects do not rise to the level of marked interference with 
employment.  The Board finds that there are no exceptional 
factors that render application of the regular schedular 
criteria impractical.  There is, therefore, no basis for 
referral of the case to the appropriate official for 
consideration of an extraschedular rating.

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002).  VA must request 
that the claimant provide any evidence in the claimant's 
possession that pertains to a claim. 38 C.F.R. § 3.159 
(2007).

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  The notice must be provided to a claimant before 
the initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App.112 (2004).  The notice requirements 
may be satisfied if any errors in the timing or content of 
such notice are not prejudicial to the claimant.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letters dated in August 2001 and October 2002.  That 
notification substantially complied with the requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence; 
and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claims.  Additional notice 
was provided in August 2005 and the claim was subsequently 
readjudicated in November 2005 and March 2007 supplemental 
statements of the case, following the provision of notice.  
The notifications did not advise the veteran of the laws 
governing effective dates for any grant of an increased 
rating; however, the RO will assign an effective date when it 
effectuates the Board's grant herein of a higher rating.  It 
is in the veteran's interest to provide the granted benefit 
without further delay to provide notice regarding the laws 
governing effective dates.

VA has obtained service medical records, afforded the veteran 
physical examinations, and afforded the veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issue on appeal have 
been obtained and associated with the veteran's claims file; 
and the veteran has not contended otherwise.  VA has 
substantially complied with the notice and assistance 
requirements, and the veteran is not prejudiced by a decision 
on the claim at this time.


ORDER

Entitlement to a 20 percent disability rating for 
chondromalacia of the right knee is granted, subject to the 
laws and regulations controlling the disbursement of monetary 
benefits.




____________________________________________
M. E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


